Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 09/07/2021.
Claims 1-6 and 8-20 are pending.

Drawings
Fig. 1, 3, 4, 5A, 5B, 6, 8, 9, 10, 11, 12, 13, 14, 16A, 16B, 17, 19A, 19B, 19C, 19D, 19D, 19E and 19F are objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Fig. 14 is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-16 recite, “a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application”. The use of “-“, “/”, “one-or-more” and “and/or” make uncertain what elements are referred to or required and thus render the claims indefinite. For the purpose of compact prosecution, Examiner will interpret these recitations to mean only one of any of a computational resource, synthetic key, management service or application may be add, updated or deleted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claim 20, the claim is drawn to a “physical data-storage system encoded with computer instructions”. The specification recites “data-storage system” in ¶ [0027] – [0029] and ¶ [0040] but fails to describe what constitutes a data-storage system (i.e., a non-transitory medium). Further, Claim 20 explicitly recites that the data-storage system is “encoded with computer instructions”. A signal, although transitory in nature, is 1) physical and tangible and 2) may be encoded with instructions (although the instant specification in ¶ [0026] recites “Those familiar with modern science and technology appreciate that electromagnetic radiation and propagating signals do not store data for subsequent retrieval and can transiently "store" only a byte or less of information per mile, far less information than needed to encode even the simplest of In re Nuijten). As such, Applicant’s attempted disavowal of signals per se in the specification and the recitation of “physical” in claim 20 does not sufficiently disavow claim scope encompassing transitory embodiments of the data-storage system. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "computer readable medium" to "non-transitory computer readable medium”, thus excluding that portion of the scope covering transitory signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio).

With regard to claim 1, Hemio teaches a resource-identifier correlation system that provides one or both of a resource-identifier-correlation service and a resource-identifier application-program interface to accessing computational entities, the resource-identifier correlation system comprising (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to translate the external identifier to the internal identifier and transmit the internal identifier to the request interface (106) in at least abstract and the present invention may provide a system and method for easily accessing a database via a request interface, preferably a REST API in at least ¶ [0006]):
a set of computational entities that include one or more processors, one or more memories, and one or more data-storage devices; and computer instructions that execute on one or more of the one or more processors and that implement (The system 100 depicted in FIG. 1 is a functional entity that may be realized in various ways. At least some of the components of the system 100, e.g. the database 102 and the database interface 104, may be implemented on the same physical device, such as a server. In other cases, any of the components may be distributed over various physical devices. In some use cases, at least the database interface 104 may be accessed remotely via the request interface 106. Some components of the system 100 may be realized as subroutines that are operated within the same software in at least ¶ [0055])
a first component that receives data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate the database operation … The request interface is preferably a REST API …The REST API may be for instance web-accessible and provide convenient access to the database 102 … in at least ¶ [0039] – [0040]) containing inventory data for each of multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to managing or manipulating data that is stored in the database 102 in at least ¶ [0038]), and
processes the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be 
a second component that receives requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), uses the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102 in at least ¶ [0046] – [0048]), and
transmits the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and  After the database operation has been 

With regard to claim 2, Hemio teaches wherein the requests received by the second component include requests for a universal resource identifier corresponding to a particular synthetic key (Predefined stateless operations may be utilized at the request interface, such as HTTP requests combined with a uniform resource identifier (URI) of a database resource that is to be accessed or manipulated in at least ¶ [0009] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]);
the synthetic keys used by the multiple management services and/or applications to identify a particular computational resource (The external identifier may be in the form of a URI and indicate an object that is comprised in the database 102, wherein the database operation that is to be performed in response to the database command shall involve the object that is indicated by the external identifier in at least ¶ [0042]); and
one or more synthetic keys used by a second management service and/or application to refer to a computational resource identified by a synthetic key used by a first management service and/or application to refer to the computational resource (method may be provided for translating identifiers from ones that may be easily understood by users to ones that may be easily utilized in database commands and vice versa in at least ¶ [0022] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]).

With regard to claim 3, Hemio teaches wherein the resource-identifier correlation system uses natural keys generated for computational resources by entities external to the multiple management services and/or applications to identify computational resources, the natural keys including strong natural keys and weak natural keys (The URI may comprise one or more natural keys. Natural key may here refer to an attribute of the object that the URI may refer to, with the combination of the natural keys being a unique identifier of that object. The URI may be a relative URI or it may be an absolute URI in at least ¶ [0043]).

With regard to claim 4, Hemio teaches wherein a strong natural keys uniquely identifies a computational resource within the distributed-computing facility (in at least ¶ [0043] and A combination of such an attribute value with the unique identifier of the parent may then be a global unique identifier of the child in at least ¶ [0016] and FK 

With regard to claim 5, Hemio teaches wherein a weak natural key may uniquely identify a computational resource within only a local computing environment, at certain times, within the distributed-computing facility (in at least ¶ [0043] and where the form of the internal identifier is globally unique at least at a specific point of hierarchy in a database 102 and may be utilized by a database interface 104 in at least ¶ [0076] and a local internal identifier may be enough to uniquely identify an object in at least ¶ [0016] and an internal identifier may be given as a local internal identifier without having to specify the entire hierarchy … it may be possible to use truncated or local internal identifiers in a local context, e.g. if a database operation is requested from a certain location that is at an intermediate level of the hierarchy which is expressed by a URI in at least ¶ [0065]).

With regard to claim 6, Hemio teaches wherein a key that uniquely identifies a computational resource only within a local computing environment within the distributed computing facility is transformed into a natural key by augmenting the resource identifier with additional identifiers, so that the augmented key uniquely identifies the computational resource within the distributed computing facility (a local internal identifier may be enough to uniquely identify an object … Internally in the database hierarchy, an instance may be uniquely identified solely e.g. by one attribute value in the context of a parent in the case that a table comprised in the database 

With regard to claim 17, Hemio teaches a method for identifying correlations between synthetic keys generated and used by multiple management services and/or applications to identify computational resources within a distributed computing facility, the method comprising (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to translate the external identifier to the internal identifier and transmit the internal identifier to the request interface (106) in at least abstract and the present invention may provide a system and method for easily accessing a database via a request interface, preferably a REST API in at least ¶ [0006]):
receiving, by a first component of a resource-identifier-correlation service, data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate containing inventory data for each of the multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to managing or manipulating data that is stored in the database 102 in at least ¶ [0038]);
processing, by the first component of a resource-identifier-correlation service, the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be carried out by the resolver 108 by utilizing a data model 110 that the resolver 108 has access to in at least ¶ [0044]);
receiving, by a second component of a resource-identifier-correlation service, requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), using, by the second component of a resource-identifier-correlation service, the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102 in at least ¶ [0046] – [0048]), and
transmitting, by the second component of a resource-identifier-correlation service, the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and  After the database operation has been performed, 

With regard to claim 18, Hemio teaches wherein the requests received by the second component include requests for a universal resource identifier corresponding to a particular synthetic key (Predefined stateless operations may be utilized at the request interface, such as HTTP requests combined with a uniform resource identifier (URI) of a database resource that is to be accessed or manipulated in at least ¶ [0009] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]);
the synthetic keys used by the multiple management services and/or applications to identify a particular computational resource (The external identifier may be in the form of a URI and indicate an object that is comprised in the database 102, wherein the database operation that is to be performed in response to the database command shall involve the object that is indicated by the external identifier in at least ¶ [0042]); and
one or more synthetic keys used by a second management service and/or application to refer to a computational resource identified by a synthetic key used by a first management service and/or application to refer to the computational resource (method may be provided for translating identifiers from ones that may be easily understood by users to ones that may be easily utilized in database commands and vice versa in at least ¶ [0022] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]).

With regard to claim 19, Hemio teaches wherein the resource-identifier correlation system uses natural keys generated for computational resources by entities external to the multiple management services and/or applications to identify computational resources, the natural keys including strong natural keys and weak natural keys (The URI may comprise one or more natural keys. Natural key may here refer to an attribute of the object that the URI may refer to, with the combination of the natural keys being a unique identifier of that object. The URI may be a relative URI or it may be an absolute URI in at least ¶ [0043]).

With regard to claim 20, Hemio teaches a physical data-storage system (Data storage systems and data storage management systems are widely used, with relational databases and Structured Query Language (SQL) for database querying and management being prevalent in at least ¶ [0002]) encoded with computer instructions that, when executed by one or more processors in one or more computer systems, control the one or more computer systems (The system 100 depicted in FIG. 1 is a functional entity that may be realized in various ways. At least some of the components of the system 100, e.g. the database 102 and the database interface 104, may be implemented on the same physical device, such as a server. In other cases, any of the components may be distributed over various physical devices. In some use cases, at least the database interface 104 may be accessed remotely via the request interface 106. Some components of the system 100 may be realized as subroutines that are operated within the same software in at least ¶ [0055])
to identify correlations between synthetic keys generated and used by multiple management services and/or applications to identify computational resources within a distributed computing facility by (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to translate the external identifier to the internal identifier and transmit the internal identifier to the request interface (106) in at least abstract and the present invention may provide a system and method for easily accessing a database via a request interface, preferably a REST API in at least ¶ [0006]):
receiving, by a first component of a resource-identifier-correlation service, data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate containing inventory data for each of the multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to managing or manipulating data that is stored in the database 102 in at least ¶ [0038]);
processing, by the first component of a resource-identifier-correlation service, the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be carried out by the resolver 108 by utilizing a data model 110 that the resolver 108 has access to in at least ¶ [0044]);
receiving, by a second component of a resource-identifier-correlation service, requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), using, by the second component of a resource-identifier-correlation service, the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102 in at least ¶ [0046] – [0048]), and
transmitting, by the second component of a resource-identifier-correlation service, the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and After the database operation has been performed, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) as applied to claims 1-6 and 17-20 above and in further view of Leafe et al. Pub. No. US 2012/0233668 A1 (hereafter Leafe).

With regard to claim 8, Hemio teaches the resource-identifier correlation system of claim 1 wherein computational resources include (databases that comprise different types of data. Objects in a database may e.g. be physical resources such as ports comprised in a device, programming resources such as methods, or address resources such as IP addresses in at least ¶ [0014] and Resources may be 
Hemio broadly teaches some physical and abstract computational resources but does not narrowly identify all of the enumerated resources as claimed, particularly Hemio appears to lack recitation of virtual resources.
However, in analogous art, Leafe teaches wherein computational resources include:  virtual machines; virtual storage devices; virtual networks; physical computer systems; components of physical computer systems; physical networks; physical storage devices; application instances; network connection endpoints; and virtual networks (Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices in at least ¶ [0007] and Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110 … provisioning of resources, such as computation units (typically virtual machines), software-defined or software-controlled network elements like routers, switches, domain name servers, etc., file or object storage facilities, authorization services, database services, queue services and endpoints, etc. In addition, users interacting with an IaaS cloud are typically able to provide virtual machine images that 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine computational resources of Leafe with the systems and methods of Hemio resulting in a system in which the physical and abstract computational resources of Hemio specifically comprises the computational resources recited in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution of one known element for another to obtain predictable results. That is, Hemio differs from the claimed invention only in that Hemio does not further specify what the physical and abstract computational resources comprise. The resources that the physical and abstract computational resources of Hemio may comprise are taught by Leafe (see mapping above). One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as these are merely more narrowly specifying what the resources may be and further the results (that the system of Hemio includes these specific type of resource) are predictable as Hemio and the instant invention relate to RESTful HTTP operations and so too does Leafe (see at least ¶ [0246] and [0254]) and thus the resource types of Leafe are applicable to the physical and abstract computational resources of Hemio.

Claims 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) as applied to claims 1-6 .

With regard to claim 9, Hemio teaches wherein the first component processes the received data streams by: extracting change operations from the received data streams, each change operation associated with a management service and/or application (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as PUT, POST, GET, or DELETE in at least ¶ [0040] and an external database command may comprise at least the request PUT and a URI and an entity, possibly object, that is to be stored in at least ¶ [0042]); and
for each extracted change operation, determining the type of the change operation (if an external database command is in the form of PUT URI {entity}, the database operation will result in an enclosed entity to be stored under the specified URI in at least ¶ [0048], determined change type is PUT and The external database command may e.g. be in the form of GET/A/b=$b&f=$f … in connection with a GET request, information that is identified by the request URI is retrieved. If, for instance, the request URI refers to a data-producing process, the data produced by the process is the information, possibly an entity, that is retrieved in at least ¶ [0075] – [0079], , determined change type is GET),
updating the stored data that represents correlations between synthetic keys (After receiving the external database command, the REST API 106 may transmit at least the external identifier to a resolver 108 at 906. The resolver 108 may translate, 
Hemio does not specifically teach verifying the validity of a change operation.
However, in analogous art Bishop teaches verifying the change operation for validity (At block 1724 a state change operation is issued by the client to the microkernel (CREATE, DELETE, UPDATE). At block 1726 the microkernel will first issue an ADVISE operation to all the resources to see if any of them have "advice" for this state change. At block 1728, the resources will determine if the state change operation is valid. If the state change is valid, the process continues to block 1732 where each resource will generate the appropriate response to the state change operation. If a resource determines the state change operation is not valid, the process proceeds to block 1730 and a `needinfo` link advice is generated. At block 1734, the microkernel reads each resource and obtains the resource response and any resource advice and notifies the client of any resource advice at block 1736 in at least ¶ [0171]), and
when the change operation is valid, updating the stored data that represents correlations between synthetic keys (The advice link can be warnings, which mean the operation can go through <valid>, but with qualifications. For instance, the shipping resource can advise that a shipping fee will be required. This advice will show up as a `needinfo` link on a subsequent READ operation of the modified resource <stored data updated> in at least ¶ [0172]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying the validity of a 

With regard to claim 10, Hemio teaches wherein change operations include: an add operation; an update operation; and a delete operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as PUT <add/update>, POST <add>, GET <read>, or DELETE <delete> in at least ¶ [0040]).

With regard to claim 11, Hemio teaches wherein the add operation adds a computational-resource/one-or-more-synthetic-keys management-service-and/or-application association to the stored data, when the stored data does not contain such an association for the computational resource and the management service and/or application associated with the add operation (The request interface is , Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

With regard to claim 13, Hemio teach wherein the update operation alters a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application association to the stored data, when the stored data contains such an association for the computational resource and the management service and/or application associated with the update operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as PUT <add/update> in at least ¶ [0040] and if an external database command is in the form of PUT URI {entity}, the database operation will result in an enclosed entity to be stored under the specified URI in at least ¶ [0048], Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

With regard to claim 15, Hemio teaches wherein the delete operation removes a computational-resource/one-or-more-synthetic-keys management-service-and/or-application association to the stored data, when the stored data contains such an association for the computational resource and the management service and/or application associated with the delete operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as DELETE <delete> in at least ¶ [0040], Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

Claims 12, 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) in view of Bishop Pub. No. US 2015/0134734 A1 (hereafter Bishop) as applied to claims 9-11, 13 and 15 above and in further view of Cushman, II et al. Pub. No. US 2007/0276858 A1 (hereafter Cushman).

With regard to claim 12, Hemio and Bishop teach the resource-identifier correlation system of claim 11
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which an add operation is determined to be invalid.
wherein the add operation is invalid when the stored data already contains a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application association for the computational resource and the management service and/or application associated with the add operation or when the add operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 7 is a flowchart illustrating a method 170 for inserting a new data record into the MEI in accordance with the invention. The insertion of a new data record for a new entity usually occurs when a particular information source has determined that the new data record should not refer to the same entity as any other data record previously generated by the information source in at least ¶ [0063] and Fig. 7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an add operation is determined to be invalid of Cushman with the systems and methods of Hemio and Bishop resulting in a system in which the validation of an add operation of Hemio and Cushman considers whether the entity already exists as in Cushman. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of preventing the duplication of an existing record and providing mechanism for combining data from a plurality of sources and thus improving system efficiency and eliminating unnecessary processing and errors (see at least Cushman ¶ [0063] and ¶ [0011] – [0013]).

With regard to claim 14, Hemio and Bishop teach the resource-identifier correlation system of claim 13
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which an update operation is determined to be invalid.
However, in analogous art Cushman teaches wherein the update operation is invalid when the stored data does not already contain a computational-resource/synthetic-key management-service-and/or-application association for the computational resource and the management service and/or application associated with the update operation or when the update operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 8 is a flowchart illustrating a method 190 for updating an existing data record containing information about a new or existing entity in accordance with the invention. Updates occur when an information source receives new information concerning an entity for which is already in its data store. The new information received by the information source will be communicated to the MEI through the update operation in at least ¶ [0068] and To perform the update method, the MEI may first test the input data for validity in step 191, using the same method as in step 172 of the add new record operation described in FIG. 7. If the validation process fails, in step 199 an exception may be created that indicates that invalid data is received, the exception handling method described above may be performed, and the processing of the update existing data record operation is complete in at least ¶ [0069] and Fig. 8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an update 

With regard to claim 16, Hemio and Bishop teach the resource-identifier correlation system of claim 15
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which a delete operation is determined to be invalid.
However, in analogous art Cushman teaches wherein the delete operation is invalid when the stored data does not contain a computational-resource/synthetic-key/management-service-and/or-application association for the computational resource and the management service and/or application associated with the delete operation or when the delete operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 8 is a flowchart illustrating a method 190 for updating <delete> an existing data record containing information about a new or existing entity in accordance with the invention. Updates <deletes> occur when an information source receives new 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an delete operation is determined to be invalid of Cushman with the systems and methods of Hemio and Bishop resulting in a system in which the validation of an delete operation of Hemio and Cushman considers whether the entity already exists as in the update operation of Cushman which must first verify that the entity exists similarly to the method of Fig. 7. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of preventing operation attempting to modify/delete a non-existent record and providing mechanism for combining data from a plurality of sources and thus improving system efficiency and eliminating unnecessary processing and errors (see at least Cushman ¶ [0063] and ¶ [0011] – [0013]).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

Examiner lists numerous figures followed by the language "are objected to because it fails to comply with 37 CFR 1.84(p)(3)}, which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height." Applicant furnishes a set of replacement drawings with this amendment. These replacement drawings should hopefully address the Examiner's objections to the drawings.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant asserts that replacement drawings have been furnished with this response. No such replacement drawings have been received.
Examiner reminds Applicant that Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.
As such, the instant response could and should be held not fully responsive. However, as a courtesy, Examiner will simply maintain the objection to the drawings as the omission of the replacement drawings appears to be an accidental omission in view of Applicant’s comments that replacement drawings have been furnished. This courtesy, however, will not be extended in a future Office Action. As such, Applicant should furnish the replacement drawings in the next response.
Argument has not been found to be persuasive.
Similar comments apply to the rejections of claims 11-16 under 35 U.S.C. $112 in section 11 of the Office Action. The Examiner has cited no rule, statute, or case law that would prevent Applicant from using symbols "-" and “/" in claims. Those familiar with the English language, and, in particular, with scientific and technical writing, well understand that phrases such as "A‘B’C" refer to tuples. Furthermore, the phrase about which the Examiner complains occurs in the specification, including in paragraph [0081]. This expression would be entirely clear to one who has read the current application and has some familiarity with computer science and general science and technology. Here again, it is Applicant, rather than an examiner, who determines the terms and phrases used in the specification and in the claims.
With regard to point (b), Examiner respectfully disagrees with Applicant. As an initial matter, Applicant’s only argument seems to be that the specification supports the terminology used, however, the instant rejection is not a matter of support (35 U.S.C. § 112(a)) but rather an issue of definiteness (35 U.S.C. § 112(b)). Even if the specification has verbatim support for the claim language, when the language is indefinite and unclear the rejection is not obviate by the mere presence of support for the language. Applicant asserts that English speakers and scientific and technical writers would understand the phrase “a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application”. Examiner thoroughly disagrees. The use of “-“, “/”, “one-or-more” and “and/or” make uncertain what elements are referred to or required and thus render the claims indefinite. It is exceedingly unclear what individual or combination of elements constitute the scope and thus renders the claim indefinite. Applicant asserts that “"A‘B’C" refer to tuples”.
First, Applicant’s own argument does not even use the same notation in the claim (using “-“, “/”, “one-or-more” and “and/or”) in their assertion and further does not explain what tuples are included in the scope and further does not address what individual elements may be considered as part of the scope which also may be intended by Applicant “it is Applicant, rather than an examiner, who determines the terms and phrases used in the specification and in the claims”. It is true that Applicant decides and is responsible for the language of the specification and the claims, however, when the chosen language is indefinite, it is the Examiner’s responsibility to reject it. As seen in the rejection and the response above, the language is indefinite and thus the rejection is proper.
Argument has not been found to be persuasive.
The Examiner makes the conclusory assertion that the phrase "physical data-storage system" can read on a signal, appearing to believe that if the specification does not offer a definition of the phrase satisfactory to the Examiner, that the Examiner can then arbitrarily interpret that phrase to mean whatever the Examiner wants it to mean. This belief is contrary to current caselaw …
No one familiar with science and technology would disagree with the statement, and no one who has read the current application and claims would have any doubt that the phrase “physical data-storage device" does not and cannot read on an electromagnetic signal. Those familiar with modern science and technology understand that systems are not signals. There is no statement or illustration in the current application that would provide any basis for the Examiner to assert that, by "physical data-storage system." Applicant means "signal," and many statements, including the above-quoted statement, to the contrary. There is no system in existence the constitutes an electromagnetic signal.
Furthermore, the phrase "non-transitory medium" does not have the meaning that the Examiner believes it to have in computer science and technology. Instead, this meaning is an artifact of a Federal Circuit decision with regard to the patentability of electromagnetic signals. The phrase “non-transitory” could, for example, refer to some type of object or system that cannot be physically moved. It could also refer to a standing wave, which is a type of signal that does not change over a significant period of time. Applicant's representative has many times prevailed at the Board with regard to these types of unsupported and unsupportable 35 U.S.C. §101 rejections.
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant appears to conflate being their own lexicographer, broadest reasonable interpretation in light of the specification and case law regarding signals per se. It is true that Applicant may be their own lexicographer (see MPEP § 2111.01(IV)), however, in this context Applicant could have used such a principle to, for example, define a term to explicitly disavow transitory scope (i.e. “a physical data-storage system is defined as any data-storage system that is not a signal per se”). This is merely an example but it is an explicit disavowal of scope that the law and In re Nuijten). This is not a proper disavowal of scope but rather a statement saying that the courts have interpreted the technology and law wrong.
MPEP § 2106.03(II) states “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor 
Lastly, Applicant asserts that “the phrase "non-transitory medium" does not have the meaning that the Examiner believes it to have in computer science and technology. Instead, this meaning is an artifact of a Federal Circuit decision with regard to the patentability of electromagnetic signals.” Respectfully, Examiner directs Applicant to the paragraph above addressing the meaning on “non-transitory medium” in view of In re Nuijten and the MPEP. Examiner submits that Examiner’s application of the case law is commensurate with the instruction of the MPEP and the courts. Moreover, Applicant asserts that “Applicant's representative has many times prevailed at the Board with regard to these types of unsupported and unsupportable 35 U.S.C. §101 rejections”. Examiner notes that each application will turn on its own facts. That is, the fact pattern of Board decisions that Applicant alleges to have won are not the same as the fact pattern of the instant application and are not applicable here.

It does not appear, to Applicant's representative, that the Examiner has carried out these first important steps of patent examination. Instead, the Examiner appears to arbitrarily read claim language onto unrelated passages of Hemio. Of course, a patent application is written to be understood by one skilled in the art. In current case, that would be one skilled in distributed-computer-system management and control as well as general computer science. No one having familiarity with computer science and modern technology would fail to understand that database systems are not management systems that manage distributed computer systems and no one having familiarity with computer science and modern technology would fail to understand that object identifiers that identify objects stored in an object-oriented database are unrelated to identifiers for computational resources used by management systems that manage distributed computer systems.
With regard to point (d), Examiner respectfully disagrees with Applicant. Initially, Applicant makes broad generalizations of the subject matter of the instant application and Hemio categorizing them broadly as distributed-computer-system management and control as well as general computer science; and database systems, respectively. This categorization and comparison fails to consider the actual claimed limitations and citations. Further, Applicant’s own assertion seems to argue against itself in at least that Applicant asserts that general computer 
Certainly concepts within a database system can and do read on the instant claims as shown in the detailed mapping of the rejection above and discussed further in responses below. Further still, Applicant’s own specification recites that “In one implementation, the resource-identifier-correlation service and/or application continuously monitors streams of inventory/configuration data for different management applications and/or services in order to construct and maintain a database of computational resources and the resource identifiers associated with the computational resources.” (¶ [0004] and ¶ [0002], among numerous others).
Argument has not been found to be persuasive.
Is an object in an object-oriented database a computational resource, according to the above provided definitions? No, it is not. It is simply data that is stored in an object-oriented database. An object in an object-oriented database is not a service or operation provided by physical hardware components, services or operations provided by operating systems or virtualization layers, or services or operations provided by higher- level entities within computer systems … Hemio discusses operations applied to objects in data-object-oriented databases. An identifier that identifies an object in an object-oriented database is not an identifier for a virtual machine ("VM"), a network-attached storage device, a virtual network, virtual storage devices, physical computer systems, components of physical computer systems, physical networks, physical storage devices, application instances, network connection endpoints, and/or different components of a cloud-computing facility may use different resource identifiers …
With regard to point (e), Examiner respectfully disagrees with Applicant. Applicant misinterprets the teachings of Hemio. Notwithstanding that identifier concepts identifying differing types of resources, objects, services may still read on claims to different resources when the limitations pertain to the identifiers and their management, here such an interpretation is not even needed to see that Hemio is not merely concerned with an object reference to a software construct as Applicant alleges. For example, Hemio in at least ¶ [0014] recites “Objects in a database may e.g. be physical resources such as ports comprised in a device, programming resources such as methods, or address resources such as IP addresses.” Examiner notes, it is clear throughout Hemio that Hemio’s teachings pertain to resource identification commensurate with the resource identification of the instant claims. Moreover, Hemio recites the use of universal resource identifiers (URIs) all throughout its disclosure, including numerous passages cited by Examiner. Argument has not been found to be persuasive.
Hemio's identifiers are representations of a class hierarchy that includes instances of an object, and are thus related to programming constructs. They do not, and cannot, identify components of a distributed computer system. Furthermore, the definition of the phrase "natural key." in paragraph [00] of the current application, includes the fact that natural keys are established by entities and processes external to the currently disclosed resource-identifier-correlation service and/or application and external to the various different management services and/or applications within a distributed computer system. By contrast, the object identifiers used in Hemio are created and maintained by the object-oriented database — they are not established by entities external to the database.
With regard to point (f), Examiner respectfully disagrees with Applicant. First refer to response to the point above regarding the resources that Hemio identifies. Second, Examiner notes that Applicant refers to paragraph [00], which appears to be just a typographical error, but Examiner is uncertain as to the teaching which Applicant intends to refer. Third, Applicant again misrepresents the teachings of Hemio, Applicant asserts “the current application, includes the fact that natural keys are established by entities and processes external to the currently disclosed resource-identifier-correlation service … By contrast, the object identifiers used in Hemio are created and maintained by the object-oriented database”. This is simply wrong and contrary to the teachings of Hemio, see at least Hemio in the abstract 
A next question that might be asked by one attempting to understand the current claims and current application is: What are data streams containing inventory data for each of multiple management services and/or applications that provide management functionalities with respect to a distributed-computing facility? … This, in turn, might elicit questions such as: What is a synthetic key? What is a natural keys? … When the terms and phrases used in the current claims are properly understood, based on the definitions and explanations provided in the specification of the current application, it is immediately clear that Hemio is a completely unrelated reference. Apparently, the Examiner has failed to read and understand the current application and has therefore arbitrarily read language of the current claims onto unrelated passages of an entirely unrelated reference.
With regard to point (g), Examiner respectfully disagrees with Applicant. Applicant fails to actually make an argument comparing the instant claims to the teachings of the prior art. Such assertion amount to mere allegations of patentability. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that Hemio teaches an interface for receiving database commands and initiating database operations, these are received data streams (see at least ¶ [0039] – [0040]). Moreover, the received data streams correspond to database command and operations, these command and operations act on the database and inventory of services and resource data (see at least ¶ [0068], ¶ [0008] and ¶ [0038]) and further “UML diagram and corresponding exemplary internal and external identifiers. In this case the database resource that is referred to by the identifiers is related to resource facing services that may be comprised in a database 102, where the database 102 may for instance be a subscriber profile repository (SPR)” in at least ¶ [0066]. Lastly, the natural and synthetic keys of the instant application correspond to different identifiers spaces, so too do the internal and external identifiers of Hemio, see at least ¶ [0044]. Hemio quite clearly teaches the limitations which 
Next, the rejection of claim 1, in section 16 of the Office Action, is discussed. For the claim language "a resource-identifier correlation system that provides one or both of the resource-identifier-correlation service and a resource-identifier application-program interface to access and computational entities, the resource-identifier correlation system comprising," … There is nothing, in this statement, that has anything at all to do with resource identifiers … As has been discussed above, the phrase “computational resource" is defined in the current application and does not refer to objects in object-oriented databases ... Even when instantiated, they are not computational resources as the phrase “computational resource” is defined in the current application.
With regard to point (h), Examiner respectfully disagrees with Applicant. First, Applicant’s statement “There is nothing, in this statement, that has anything at all to do with resource identifiers”
Next, for the claim language "a set of computational entities and include one or more processors, one or more memories, and one or more data-storage devices: and computer instructions that execute on one or more of the one or more processors that implement,” … The Examiner appears not to realize that this language is just an initial portion of the final element of claim 1 which contains all of the rest of the language in the claim. As discussed below, Hemio does not teach or suggest anything at all related to that remaining language. So, attempting to read this initial portion of the final element of claim 1 onto a database system, which is completely unrelated to the current application and current claims, makes no sense.
With regard to point (i), Examiner respectfully disagrees with Applicant. Applicant alleges that the system 100 of Hemio cannot read on the instant claims because Hemio does not teach the other limitations of the claim. As Applicant has not actually alleged that the underlying hardware of Hemio does not correspond to that which is claimed, Examiner respectfully directs Applicant’s attention to the detailed claim mapping above and responses above for detailed explanation of how the teachings of Hemio do in fact read on the claims. Argument has not been found to be persuasive.
Next, the Examiner attempts to break the first sub-element of the last element of claim 1, "a first component that receives data streams containing inventory data for each of multiple management services and/or applications that provide management functionalities with respect to a distributed-computing facility, and processes the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility,” into very small pieces and read the small pieces on widely separated portions of Hemio, none of which is related to the subject matter of the first sub-element of the last element of claim 1 … The Examiner's technique of partitioning claim elements and sub-elements into short phrases and separately reading these short phrases unto unrelated passages of the unrelated reference Hemio does not constitute a legitimate approach to stating an anticipation rejection. A reference anticipates a claim when the reference teaches the subject matter of a claim — not for merely containing words and short phrases similar to words and short phrases used in the claim.
With regard to point (j), Examiner respectfully disagrees with Applicant. Applicant again fails to actually make an argument comparing the instant claims to the teachings of the prior art. Such assertion amount to mere allegations of patentability. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. First, the citations to Hemio are not widely separated and 
Second, a prior art reference is not always going to describe Applicant’s invention in verbatim terms used in the instant application, in fact this would likely be indicative that Applicant was copying the prior art. Rather, citations to the relevant portions of the prior art are necessary. Here the relevant portions, even if separated within the reference are readily recognized as related. And these citations often correspond to parts of limitations but that does not mean that a citation to a short phrase is mapping similar words rather than the reference as a whole teaching the concepts of the claim as a whole. Hemio does teach the limitations which Applicant has merely alleges, without evidence, are not taught; please refer to detailed mapping in rejection above and in responses above (addressed, in part, in response to point (g) above) and below where Applicant arguments to particular limitations are addressed. Argument has not been found to be persuasive.
The Examiner attempts to read the short phrase "a first component that receives data streams” onto a REST API that implements an object-oriented-database interface. A REST APT is not a data stream. It is a set of entrypoints for requested services. But, more importantly, a REST API is unrelated to the next portion of the first sub-element of the last element of claim 1, “containing inventory data for each of multiple management services and/or applications." The currently claimed "first component that receives data streams” is unrelated to a REST API for an object-oriented database, and the Examiner has made no effort to show why a REST API is, in any way, related to a component that receives data streams containing inventory data for each of multiple management services and/or applications.
The Examiner then attempts to read another small portion of the first sub- element of the final element of claim 1, "containing inventory data for each of multiple management services and/or applications," onto a paragraph of Hemio, paragraph [0068], that is unrelated to the paragraphs cited for describing the object-oriented-database REST API. This, of course, makes no sense and is improper. Paragraph [0068] does not mention management services and/or applications. It also does not mention a data stream of inventory data for each of multiple management services and/or applications. Instead it mentions a database. Those familiar with computer science know that databases are not data streams. By attempting to divide the first sub-element of the final element of claim 1 into short phrases, the Examiner apparently believes that the lack of teaching of the subject matter of the first sub-element of the final element of claim 1 in Hemio can circumvented, but that is not the case. The first sub-element of the final element of claim 1 reads " a first component that receives data streams containing inventory data for each of multiple management services and/or applications that provide management functionalities with respect to a distributed-computing facility, and processes the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility". The Examiner is obligated to point to a teaching of this entire sub-element in a cited reference, and not simply decompose the sub-element into short phrases and read those onto completely unrelated, unconnected passages of the reference. There is no mention, anywhere in the Hemio reference, of any type of data stream containing inventory data for each of multiple management services and‘or applications. None at all.
With regard to points (k and l), Examiner respectfully disagrees with Applicant. First, Applicant misunderstands the prior art. An API is an application programming interface, it is a mechanism that allows various components and pieces of software to communicate – a kind of common language. Of course an API is not a data stream and as such Examiner has not alleged that it is.
Instead, Examiner relies on Hemio teaching the interface for receiving database commands and initiating database operations, these are received data streams (see at least ¶ [0039] – [0040]). Moreover, the 
Applicant argues that the claimed limitations are broken into small phrases and not considered as a whole, yet, Applicant fails to consider the cited teachings of Hemio as a whole with regard to the limitations for which the teachings have been applied. Additionally, Examiner even takes effort in the detailed rejection above to not separate the longer limitation. There are citations to portions of the limitation but the whole limitations is treated in a single paragraph of the rejection, that is, Examiner is taking care to treat the limitation as a whole even when citations are to different paragraphs and indicating the relevance and interrelation of the cited passages.
Argument has not been found to be persuasive.
Next, the Examiner attempts to read the short phrase "that provide management functionalities with respect to a distributed-computing facility" onto a passage in paragraph [0008] of Hemio which discusses a REST API database interface and database query language as well as a passage in a completely different paragraph related to database operations that may be related to managing or manipulating data that is stored in the database. The phrase "distributed-computing facility" nowhere occurs in Hemio. Hemio discusses nothing related to management of distributed-computing facilities and distributed-computing-facility management functionalities and applications.
With regard to point (m), Examiner respectfully disagrees with Applicant. Again Applicant argues that Examiner breaks the claim into short phrases yet Applicant does not consider the cited teachings of Hemio as a whole. The underlying system which Applicant alleged above was not considered in combination with the remainder of the claimed limitations (see argument and response to point (i) above), is described as being a distributed system, see at least ¶ [0055] “any of the components may be distributed over various physical devices.” That is, the cited database, interface, management and manipulation, among others, may be implemented as a distributed system. See response above regarding teaching of the remainder of the related limitations. Argument has not been found to be persuasive.
As discussed above, the current application includes a great deal of background information with respect to management of distributed-computing facilities in paragraphs [0025-0048], with reference to Figures 1-10. Furthermore, management applications and management of distributed computing facilities is also mentioned in many of the later paragraphs of the current application, quoted above. Management of distributed-computing facilities is unrelated to management of data in a database. The Hemio reference does not teach, disclose, mention, or suggest anything at all related to management of distributed-computing facilities or to the currently claimed resource-identifier correlation system.
With regard to point (n), Examiner respectfully disagrees with Applicant. Applicant appears to be arguing that Examiner should construe the claims by importing limitations from the specification into the claims, this is improper. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “a great deal of background information with respect to management of distributed-computing facilities in paragraphs [0025-0048]”, “Figures 1-10”, and “management applications and management of distributed computing facilities is also mentioned in many of the later paragraphs of the current application, quoted above”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Next, for the claim language “processes the received data streams to generate and maintain stored data that represents correlations between the synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility," the Examiner cites language in paragraph [0044] of Hemio related to a request interface that transfers identifiers of objects in an object-oriented database to a resolver which translates the external identifiers of the objects in the object-oriented database to internal identifiers. Thus is completely unrelated to the claim language for which the passage is cited. Again, there are no distributed-computing facilities anywhere mentioned in Hemi, as discussed above. The phrase "synthetic keys" is defined in the current application to mean Hemio does not teach, disclose, mention, or suggest identifiers for computational resources, as discussed above. Hemio does not teach, disclose, mention, or suggest computational-resource identifiers generated and used by management services and/or applications which manage distributed-computing facilities. The internal identifiers  … discussed in Hemio are identifiers for objects in an object-oriented database used internally by a database system. They are unrelated to the currently claimed "synthetic keys.”
With regard to point (o), Examiner respectfully disagrees with Applicant. First, the natural and synthetic keys of the instant application correspond to different identifiers spaces, so too do the internal and external identifiers of Hemio, see at least ¶ [0044]. Second, Applicant again argues the “distributed-computing facilities”. Examiner directs Applicant to at least the response to point (m) above. Lastly, Applicant again argues that the identifiers of Hemio correspond to objects and not resources. Examiner directs Applicant to at least the response to point (e) above. Argument has not been found to be persuasive.
Next, the Examiner attempts to partition the second sub-element of the final element of claim | into two small passages and again separately read them onto unrelated passages in Hemio, As discussed above, this is not a legitimate or proper approach to stating anticipation rejections. The Examiner attempts to read the small portion of the second sub-element of claim 1, "a second component that receives requests from requesting computational entities," onto a passage in paragraph [0045] of Hemio that is unrelated to the first sub-element of the final element of claim 1 and that is apparently unrelated to the remaining portions of the second sub-element of claim 1. The Examiner then attempts to read the language "uses the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests" onto completely unrelated text in paragraphs [0046-0048] of Hemio. The unrelated text relates to transmission of internal database commands, which is unrelated correlations between synthetic keys used by multiple management services and/or applications.
With regard to point (p), Examiner respectfully disagrees with Applicant. First, Applicant is again arguing that citing to portions of claims rather than a whole limitation is improper. In response, Examiner directs Applicant’s attention to at least the response to point (j) above. Further, Applicant argues that [0046-0048] of Hemio are completely unrelated to generating responses to requests. Examiner notes that Hemio explicitly teaches in ¶ [0046] – [0048] that “In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102”. Further, the claimed limitation recites that this response is generated by “uses the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications”. Examiner notes that in ¶ [0047] “The internal identifier will, also as in the case of the external identifier, indicate the object in the database 102 that should be involved in the database operation that is requested by the database command (internal and external). The internal identifier is translated from the external identifier such as a URI to a form that may be conveniently utilized by the database interface 104”. That is, are correlation between 
Hemio is a completely unrelated reference. Hemio is unrelated to management of distributed-computing facilities, unrelated to computational-resource identifiers, unrelated to data streams of inventory information, unrelated to the currently claimed synthetic keys, and essentially unrelated to just about everything in the current claims and current application. All of the statements made in this rejection of claim 1 appear to be uninformed by an understanding of the subject matter of the claim and uninformed by an understanding of the teachings of the Hemio reference. The Examiner appears to be unaware the fact that claim terms and phrases must be interpreted in light of, and consistently with, the specification of an application that includes them. The Examiner has made no attempt to interpret the language of claim 1, but has simply arbitrarily read small portions of the language of claim 1 onto unrelated text in Hemio. The phrases "computational resource," "resource identifier," “synthetic keys,” and "natural keys" are defined in the specification of the current application. There is nothing at all related to these definitions in Hemio. In the rejection of claim 2, in section 17 of the Office Action, the Examiner again attempts to read language that includes the phrase "synthetic key” onto a completely unrelated passage in Hemio. In the rejection of claim 3, the Examiner attempts to read claim language that includes the phrase “natural keys,” “strong natural keys,” and "weak natural keys" onto a URI. These phrases are defined in the current application, and the Examiner appears not to have even attempted to understand what these phrases mean. Similar comments apply to the rejections of claims 4-6 and 17-20.
With regard to point (q), Examiner respectfully disagrees with Applicant. First, each of the numerous allegations made in the above argument have been addressed in the responses above, Examiner directs Applicant to such responses. Further, Applicant makes inexplicable assertions regarding claims 2 and 3. For example, Applicant alleges “Examiner again attempts to read language that includes the phrase "synthetic key” onto a completely unrelated passage in Hemio”. Claim 2 recites “a universal resource identifier corresponding to a particular synthetic key”. Hemio teaches in at least ¶ [0009] the use of universal resource identifiers with the manipulated database resource. And “the external identifier may be in the form of a URI” in at least ¶ [0042]. Again, inexplicably, Applicant asserts “Examiner attempts to read claim language that includes the phrase “natural keys,” “strong natural keys,” and "weak natural keys" onto a URI”. Examiner notes that claim 3 recites “natural keys including strong natural keys and weak natural keys” and Hemio teaches in at least ¶ [0043] “The URI may comprise one or more natural keys” thus explicitly teaching the URI corresponding to natural keys. Further, ¶ [0043] recites “Natural key may here refer to an attribute of the object that the URI may refer to, with the combination of the natural keys being a unique identifier of that object. 
Further, natural keys referring to an attribute of an object may not be unique and may be augmented with others to become a unique, strong identifier (see citation to ¶ [0054] of instant spec. above and further in the same paragraph “Certain types of identifiers which, by themselves, do not uniquely identify a computational resource within a distributed computing facility, can be augmented with additional information so that the augmented identifiers do uniquely identify computational resources within a distributed computer facility and therefore constitute natural keys. Such augmented keys may be either strong natural keys or weak natural keys”). Moreover, weak natural keys are further taught in ¶ [0067] – [0068] of Hemio wherein IP addresses are considered as weak natural keys, again see instant spec. ¶ [0054]. Argument has not been found to be persuasive.
The 35 U.S.C. §103 rejections all depend on Hemio teaching the subject matter of claim 1 and other aspects of the claims that Hemio does not teach, disclose, mention, or suggest. Since Hemio is a completely unrelated reference, all of these rejections necessarily fail. The remaining three cited references have nothing at all to do with the subject matter of the current claims and current application. Cushman, for example, is directed to indexing records in a database, and is entirely unrelated to computational resources and resource identifiers, management systems and manage distributed-computing facilities, or anything else disclosed in the current application and claimed in the current claims. Bishop is related to an enterprise commerce system involving a stateless microkernel Web server, which is completely unrelated to the subject matter of the current claims and current application. Leafe discloses a plug-in interface for a cloud computing system, which is unrelated to the current application and claims. There is not a single reference cited by the Examiner that is even remotely related to the subject matter of the current application and current claims.
With regard to point (r), Examiner respectfully disagrees with Applicant. First, Applicant argues that the rejections under 35 U.S.C. § 103 are invalid based upon the arguments present against Hemio. Examiner directs Applicant to the responses above regarding Hemio’s teachings. Further, Applicant appears to argue that Cushman, Bishop and Leafe are non-analogous art. In response to applicant's argument that Cushman, Bishop and Leafe are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection 
In this case, each of Cushman, Bishop and Leafe are at least reasonably pertinent to the particular problem with which Applicant was concerned. The instant application pertains to “management systems and manage distributed-computing facilities” as Applicant points out. So too does Leafe pertain to managing a distributed system. See at least Leafe ¶ [0007], ¶ [0033], [0059] and [0125] wherein Leafe clearly manages a distributed virtualization environment and as such is concerned with the management of distributed resources and services as is the instant application. So too does Bishop pertain to managing services of a distributed system. See at least ¶ [0171] and ¶ [0172] wherein Bishop manages the validity of a change operation, that is, managing the services and resources of the system as in the instant application. Lastly, so too does Cushman pertain to managing services of a distributed system. See at least ¶ [0063] and Fig. 7 wherein Cushman manages the validity of an add operation, that is, managing the services and resources of the system as in the instant application
Argument has not been found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195